Title: Introductory Note: Outline for George Washington’s Fifth Annual Address to Congress, [November 1793]
From: 
To: 


Introductory Note
In the period immediately preceding George Washington’s Fifth Annual Address to Congress on December 3, 1793, the President and the members of his cabinet held a series of meetings at which the contents of the message were discussed. Thomas Jefferson’s accounts of these meetings in the “Anas” indicate that he and Edmund Randolph disagreed with Hamilton on several occasions and that the principal points on which they disagreed related to the way in which the message should treat the conduct of foreign affairs in general and the neutrality proclamation in particular.
In his description of the November 18 cabinet meeting at the President’s house Jefferson wrote that the cabinet “took up the discussion of the subjects of communicn to Congrss. 1. The Proclmn. E. R. read the statemt he had prepared. Hamilton did not like it, said much about his own views, that the Presidt. had a right to declare his opn to our citizens & foreign nations. That it was not the interest of this country to join in the war & that we were under no oblign to join in it, that tho’ the declr would not legally bind Congress, yet the Presidt. had a right to give his opn. of it, & that he was agt. any expln in the speech which should yield. That he did not intend that foreign nations shd consider it as a decln of neutrality future as well as present, that he understood it as meant to give them that sort of assurance & satisfaction, & to say otherwise now would be a deception on them. He was for the Pres’s using such expressions as should neither affirm his right to make such a decln to foreign nations, nor yield it.…” Both Jefferson and Randolph denied that the proclamation had a binding effect on future United States foreign policy and that the acceptance of such a contention would have abrogated the guarantee of the French West Indies contained in Article 11 of the 1778 Treaty of Alliance with France. Jefferson further held that the President had “recd. the natn. at the close of Congr. in a state of peace, [and] was bound to preserve them in that state till Congr. shd. meet again.” The President replied that “he nevr. had an idea that he could bind Congress agt. declaring war” or that the proclamation had been intended as anything but an interim measure until the next meeting of Congress. “He concluded in the end that Colo. H. should prepare a paragraph on this subject for the speech & that it should then be considered.”
On November 21 the cabinet again met at the President’s house to discuss the presentation of the proclamation to Congress. Randolph presented his view that the proclamation should be discussed in the address, “Referring to the time, when it was issued” and “Assigning the motives of it to be 1. to quiet the suspicions of foreign powers; 2. and to prevent the citizens of the U.S. from hostile conduct.” At this point, according to Jefferson’s account of the meeting in the “Anas,” “Hamilton produced his statement in which he declared his intention to be to say nothing which could be laid hold of for any purpose, to leave the proclamation to explain itself. He entered pretty fully into all the argumentation of Pacificus, he justified the right of the Presidt to declare his opinion for a future neutrality, & that there existed no circumstances to oblige the U. S. to enter into the war on account of the guarantee, and that in agreeing to the proclmn he meant it to be understood as conveying both those declarations, viz, neutrality, & that the casus fœderis on the guarantee did not exist. Nothwithstanding these declns of the Presidt. he admitted the Congress might declare war. In like manner they might declare war in the face of a treaty, & in direct infraction of it. Among other positions laid down by him, this was with great positiveness, that the constn having given power to the Presidt. & Senate to make treaties, they might make a treaty of neutrality which should take from Congress the right to declare war in that particular case, and that under the form of a treaty they might exercise any powers whatever, even those exclusively given by the constn to the H. of representatives.…” Both Randolph and Jefferson opposed this position.
On November 23, at another cabinet meeting which Hamilton did not attend because of illness, proposals for the fortification of principal harbors and the establishment of a military academy were discussed. Jefferson objected to both proposals. At the conclusion of this meeting it was agreed that Randolph would draw up the address and the messages to be sent to Congress.
The cabinet met again on November 28 and decided that the correspondence concerning Edmond Charles Genet’s alleged “appeal to the people” and the resulting controversy with John Jay and Rufus King should not be included in the papers transmitted to Congress. According to Jefferson, Randolph then read his draft of the President’s address, which omitted any recommendation concerning fortifications but included a proposal for the establishment of a military academy. Jefferson opposed the proposal for a military academy on the ground that an academy was not authorized by the Constitution, but the proposal was approved by Hamilton and Knox. Jefferson then “produced the draught of messages on the subject of France and England, proposing that that relative to Spain should be subsequent & secret. H objected to the draught in toto. Said that the contrast drawn between the conduct of France & England amounted to a decln of war. He denied that Fr. had ever done us favors, that it was mean for a nation to acknolege favors, that the dispositions of the people of this country towards France he considered as a serious calamity, that the Executive ought not by an echo of this language to nourish that disposn in the people. That the offers in commerce made us by France were the offspring of the moment, of circumstances which wd. not last, & it was wrong to receive as permanent, things merely temporary. That he could demonstrate that Gr. Br. shewed us more favors than France. In complaisance to him I whittled down the expressions without opposition, struck out that of ‘favors antient & recent’ from France, softened some terms & omitted some sentiments respecting Gr. Br. He still was against the whole, but insisted that at any rate it should be a secret communication, because the matters it stated were still depending. These were 1. the inexecution of the treaty, 2. the restraining our corn commerce to their own ports & those of their friends. Knox joined Hamilton in everything.… The Presidt. took up the subject with more vehmence then I have seen him shew, and decided without reserve that not only what had passed on the inexecution of the treaty should go in as public (in which H. & K. had divided in opinion from R. & myself) but also that those respecting the stopping our corn should go in as public (wherein H. K. & Randolph had been against me). This was the first instance I had seen of his deciding on the opn of one against that of three others, which proved his own to have been very strong.”
